                Case 3:20-cr-00090-RS Document 21 Filed 10/09/20 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 CHRISTOFFER LEE (CABN 280360)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7241
 7        FAX: (415) 436-7234
          christoffer.lee@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                        )   NO. CR 20-0090 RS
                                                      )
14           Plaintiff,                               )   STIPULATION TO EXCLUDE TIME FROM
                                                      )   OCTOBER 13, 2020 TO NOVEMBER 18, 2020
15      v.                                            )   AND ORDER
                                                      )
16   SHAWN NIMAU,                                     )
                                                      )
17           Defendant.                               )
                                                      )
18

19           Counsel for the United States and counsel for Mr. Nimau now jointly stipulate and request to
20 continue the October 13, 2020 status conference in the instant matter until November 18, 2020, or to a

21 subsequent date deemed appropriate by the Court. The requested continuance is necessary to afford

22 defense counsel time to review the discovery produced by the United States in the case thus far and

23 since the last court appearance. The parties also anticipate submission of a proposed protective order

24 and the defense anticipates retention of an expert to review discovery in the case. It is hereby stipulated

25 by and between counsel for the United States and counsel for the defendant Shawn Nimau that time be

26 excluded under the Speedy Trial Act from October 13, 2020 through November 18, 2020.

27           The parties stipulate and agree that excluding time until November 18, 2020 will allow for the
28 effective preparation of counsel. See 18 U.S.C. § 3161(h)(7)(B)(iv). The parties further stipulate and

     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
     Case No. CR 20-0090 RS                                                                    v. 7/10/2018
               Case 3:20-cr-00090-RS Document 21 Filed 10/09/20 Page 2 of 2




 1 agree that the ends of justice served by excluding the time from October 13, 2020 through November 18,

 2 2020 from computation under the Speedy Trial Act outweigh the best interests of the public and the

 3 defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).

 4          The undersigned Assistant United States Attorney certifies that he has obtained approval from

 5 counsel for the defendant to file this stipulation and proposed order.

 6          IT IS SO STIPULATED.

 7

 8 DATED: 10/09/2020                                               /s/                  ___
                                                          CHRISTOFFER LEE
 9                                                        Assistant United States Attorney

10
     DATED: 10/09/2020                                             /s/               ___
11                                                        PAUL DEMEESTER
                                                          Counsel for Defendant Shawn Nimau
12

13                                                   ORDER

14          Based upon the facts set forth in the stipulation of the parties, and for good cause shown, the

15 Court finds that failing to exclude the time from October 13, 2020 through November 18, 2020 would

16 unreasonably deny defense counsel and the defendant the reasonable time necessary for effective

17 preparation, taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv). The Court

18 further finds that the ends of justice served by excluding the time from October 13, 2020 to November

19 18, 2020 from computation under the Speedy Trial Act outweigh the best interests of the public and the

20 defendant in a speedy trial. Therefore, and with the consent of the parties, IT IS HEREBY ORDERED

21 that the time from October 13, 2020 through November 18, 2020 shall be excluded from computation

22 under the Speedy Trial Act. 18 U.S.C. § 3161(h)(7)(A), (B)(iv). The status conference set for October

23 13, 2020 is VACATED and RESET to November 18, 2020 at 2:30 p.m.

24          IT IS SO ORDERED.

25
           October 9, 2020
26 DATED: ___________________                                    ___________________________
                                                                 RICHARD SEEBORG
27                                                               United States District Judge

28

     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
     Case No. CR 20-0090 RS                                                                     v. 7/10/2018
